DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 8, 12, 15, and 18 have been amended in the response filed July 28, 2022.
Claims 1-21 are pending.
Claims 1-21 are rejected.
Detailed rejections begin on page 3.
Indication of Allowable Subject Matter begins on page 10.
Response to Arguments begins on page 14.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the vehicle trading platform, as claimed in claims 1-7 and 21, is directed to a machine. Additionally, the method for providing a vehicle trading platform, as claimed in claims 8-14, is directed to a process. Furthermore, the non-transitory computer readable medium, as claimed in claims 15-20, is directed to an article of manufacture.
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of buying and selling vehicles. Specifically, representative claim 8 recites the abstract idea of: 
storing a matrix match algorithm and multiple buy matrices, wherein each buy matrix includes one or more purchasing rules and a bidding strategy associated with one of multiple buyer dealers, the purchasing rules and the bidding strategies received from buyer dealers;
receiving a sell request including a specification of a target vehicle from an external seller dealer;
applying the matrix match algorithm for the specification of the target vehicle utilizing the purchasing rules of the buy matrices received from the buyer prior to receiving the sell request in order to filter matched offers for purchasing the target vehicle from the multiple buyer dealers; and
providing a matched offer from a specified one of the buyer dealers for the target vehicle to the external seller dealer;
wherein applying the matrix match algorithm comprises:
identifying buy matrices that include purchasing rules satisfied by the specification of the target vehicle;
determining the offers for purchasing the target vehicle by the multiple buyer dealers based on the bidding strategies included in the identified buy matrices that include the purchasing rules satisfied by the specification of the target vehicle; and
determining the matched offer as an offer according to a bidding strategy that is above maximum offers for other bidding strategies included in the buy matrices that include the purchasing rules satisfied by the specification of the target vehicle.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 8 recites the abstract idea of buying and selling vehicles, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 8 is a certain method of organizing human activity because applying the matrix match algorithm for the specification of the target vehicle utilizing the purchasing rules of the buy matrices received from the buyer prior to receiving the sell request in order to filter matched offers for purchasing the target vehicle from the multiple buyer dealers and providing a matched offer from a specified one of the buyer dealers for the target vehicle to the external seller dealer is managing personal behavior and a sales activity. Thus, representative claim 8 recites an abstract idea. 
The recited limitations of representative claim 8 recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, storing a matrix match algorithm and multiple buy matrices, wherein each buy matrix includes one or more purchasing rules and a bidding strategy associated with one of multiple buyer dealers, the purchasing rules and the bidding strategies received from buyer dealers; and providing a matched offer from a specified one of the buyer dealers for the target vehicle to the external seller dealer is a type of judgment. Additionally, receiving a sell request including a specification of a target vehicle from an external seller dealer is a type of observation. Furthermore, applying the matrix match algorithm for the specification of the target vehicle utilizing the purchasing rules of the buy matrices received from the buyer prior to receiving the sell request in order to filter matched offers for purchasing the target vehicle from the multiple buyer dealers, wherein applying the matrix match algorithm comprises: identifying buy matrices that include purchasing rules satisfied by the specification of the target vehicle; determining the offers for purchasing the target vehicle by the multiple buyer dealers based on the bidding strategies included in the identified buy matrices that include the purchasing rules satisfied by the specification of the target vehicle; and determining the matched offer as an offer according to a bidding strategy that is above maximum offers for other bidding strategies included in the buy matrices that include the purchasing rules satisfied by the specification of the target vehicle  is a type of evaluation. Thus, representative claim 8 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 8 includes additional elements such as a vehicle trading platform, a buy matrix database, buyer application programming interfaces of external buyer dealer systems, a seller application programming interface of an external seller dealer system for a selling dealer, and traversing the buy matrix database.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 8 merely recites a commonplace business method (i.e., buying and selling vehicles) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 8 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 8 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 8 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 8 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 8 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 8 is ineligible. 
Dependent claims 9-14 do not aid in the eligibility of independent claim 8. For example, claims 12-14 merely further define the abstract limitations of claim 8. Additionally, claims 9-11 merely provide further embellishments of the limitations recited in independent claim 8.
Furthermore, it is noted that claims 9-14 do not include additional elements. Therefore the abstract idea is not integrated into a practical application. Additionally, the lack of additional elements means the dependent claims do not amount to significantly more than the abstract idea.
Thus, dependent claims 9-14 are also ineligible.
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and an article of manufacture, respectively, claims 1-7, 21; and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 8-14. It is noted that claim 1 includes further additional elements of A vehicle trading platform comprising: a communications unit configured to communicate with a seller application programming interface of an external seller dealer system for a selling dealer and buyer application programming interfaces of external buyer dealer systems for multiple buyer dealers; at least one memory configured to store; and at least one processor configured to perform the steps of claim 8, and claim 15 includes further additional elements of A non-transitory computer readable medium containing instructions that when executed cause at least one processing device to perform the steps of claim 8. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea. As such, claims 1-7, 21; and 15-20 are rejected for at least similar rationale as discussed above.


Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-21 are allowable due to the combination of features. Specifically, storing purchasing rules and bidding strategies in matrices in combination with making offers for purchasing vehicles is novel and non-obvious over the cited prior art. The cited prior art utilizes each of these features, but the cited prior art fails to obviously teach them in combination.
The most relevant prior art includes Richards-Boeff et. al. (US 20150095113 A1, herein referred to as Richards-Boeff), Hollenshead et. al. (US 20130006809 A1, herein referred to as Hollenshead), Wen et. al. (US 7720833 B1, herein referred to as Wen), and Jha et. al. (US 20190333130 A1, herein referred to as Jha). Newly cited Endras et. al. (US 20150278934 A1, herein referred to as Endras) is also relevant.
Richards-Boeff discloses a dealer network platform that facilitates dealer transactions. Users can access the platform from a client application interface on their respective computing devices and communicate with other users over the network to buy or sell vehicles. The users can also access a recommendation module that generates offer recommendations for the user based on their criteria, such as location, market price, transportation costs, or vehicle specifications. Users can also create groups of trusted dealers that they would prefer to buy or sell from. The recommended offers generated by the recommendation module can then be filtered or ranked, and when a user is ready to make an offer, the offer is sent to the corresponding user. The users can then make counter-offers until an agreement is reached.
Richards-Boeff does not disclose a buy matrix database that includes multiple buy matrices with one or more rules and bidding strategies nor that the algorithm is applied to the rules of the buy matrices. Richards-Boeff also does not disclose that the purchasing rules are received from the buyer prior to receiving the sell request, determining offers based on the bidding strategies, nor determining the matched offer according to a bidding strategy that is above maximum offers for other bidding strategies.
Hollenshead also discloses a platform for buying, selling, and trading vehicles. Users can access the platforms via applications operating on their respective computers. The database of the platform stores tables of modifier information for appraising the market value of vehicles. A valuation module can retrieve the market value for a vehicle type based on the ideal condition of the vehicle, and then adjust the price based on the modifier value information stored in the modifier tables. Threshold values are set for the dealer system in determining whether the modified value of the vehicle is too low or too high, and the dealer can choose to not pursue the deal if the value is exceeds either threshold. The system can also certify the accuracy of the vehicle value by having the vehicle inspected by an appraiser. 
Hollenshead does not disclose multiple buy matrices with bidding strategies, filtering the offers to find a matched offer, nor that the purchasing rules are received from the buyer prior to receiving the sell request. Hollenshead also does not disclose determining offers based on the bidding strategies, nor determining the matched offer according to a bidding strategy that is above maximum offers for other bidding strategies.
Wen discloses a search engine for finding items for sale on an auction site. The user can create an account and save their searches. The criteria used for a prior search can be used again for another subsequent search. The user can set criteria such as minimum bid price, maximum bid price, start date, end date, and category. If there are new items posted on the site and returned in the subsequent query, these items are tagged as new for the user to easily identify. 
Wen does not disclose a buy matrix database storing multiple buy matrices with one or more purchasing rules and bidding strategies, filtering the offers to find a matched offer, nor that an algorithm is applied to the rules of the buy matrices. Wen also does not disclose determining offers based on the bidding strategies, nor determining the matched offer according to a bidding strategy that is above maximum offers for other bidding strategies.
Jha discloses an order fulfillment system with dynamic routing. Users can order vehicles for delivery and the system will determine the most efficient route for the delivery to take. The system takes into account the cumulative price of delivering all items ordered by the user and can also determine the shipping costs associated with the user receiving the items. Jha does not disclose a buy matrix database storing multiple buy matrices with one or more purchasing rules and bidding strategies, filtering the offers to find a matched offer, nor that an algorithm is applied to the rules of the buy matrices. Jha also does not disclose that the purchasing rules are received from the buyer prior to receiving the sell request, determining offers based on the bidding strategies, nor determining the matched offer according to a bidding strategy that is above maximum offers for other bidding strategies.
Endras discloses an auction platform for vehicle bidding and negotiation. Users can connect to the platform from their remote devices, and the platform is hosted on a server connected to the Internet. A seller can create an auction on the platform for a vehicle that includes the vehicle specifications, which can include make, model, year, installed options, mileage, color, region where the vehicle is from, vehicle condition, and vehicle history. Buyers can search for vehicles based on these criteria, and place bids on the vehicles they wish to purchase. Once a top bid is reached, the top bidder and seller can negotiate and finalize the sale. The seller and bidders can also be notified if the difference between a bid and the average historical price of the vehicle are larger than a set threshold. The system can also recommend vehicles to users based on their bidding history. This information can be stored in tables on the system. Endras does not disclose a buy matrix database, the purchasing rules are received from the buyer prior to receiving the sell request, nor that an algorithm is used to match offers based on the stored rules and strategies.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-21 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.

Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to page 14 of the Remarks, Applicant argues “[w]ith respect to the assertion that the claims are directed to mental processes including concepts performed in the human mind, this is factually incorrect” because “[t]he application of an algorithm to a database cannot be performed in the human mind. Moreover, receiving a sell request from and providing a matched offer to an application programming interface of an external dealer system are not activities that can be performed in the human mind.” However, Examiner respectfully disagrees.
As explained in the MPEP at § 2106.04(a), key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. Claims can recite a mental process even if they are claimed as being performed on a computer. 
In this case, claim 1 recites mental processes because the claim recites observations, judgements, and evaluations, including storing information, receiving information, applying an algorithm, providing information, identifying information, and determining information. A person can practically store an algorithm for matching matrices (e.g., memorize a step-by-step process for achieving a match, which is an evaluation), receive sell requests (i.e., observation), provide a matched offer (i.e., judgement as a result of the evaluation), and receive purchasing rules laid out in buy matrices (i.e., observation). Absent the computing elements, as demonstrated on pages 3-6 of this Office Action, each of these limitations can practically be performed in the human mind with aid of pen and paper. While the claims do recite additional elements such as a vehicle trading platform, a buy matrix database, buyer application programming interfaces of external buyer dealer systems, a seller application programming interface of an external seller dealer system for a selling dealer, and traversing the buy matrix database, the recitation of these additional elements does not negate the presence of an abstract idea. Therefore, the claims recite a mental process.
Applicant further argues on pages 14-15 that “[w]ith respect to the assertion that the claims are directed to certain methods of organizing human activity, this again is factually incorrect” because “commercial or legal obligations’ describe subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. While a matched offer might be related to a sales activity, the Applicant's claims are not directed to offer- based price optimization or any other example listed in the 2019 PEG.” However, Examiner respectfully disagrees.
Another abstract idea described in the MPEP at § 2106.04(a) is “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites sales activities and managing personal behavior in the form of determining offers for buying and selling vehicles, which includes applying a matrix match algorithm to determine an offer and then providing the offer to a seller. Matching buyers and sellers for a vehicle is managing personal behavior because it is suggesting a rule for the user to follow, which in this case is suggesting a buyer to purchase a certain vehicle from a certain seller. Additionally, “sales activities” is a broad phrase that encompasses activities that are related to sales, which includes any steps taken to move customers through a sales process. While the claims do recite additional elements, as stated above, the recitation of these additional elements does not negate the presence of an abstract idea. Therefore, the claims recite certain methods of organizing human activity, specifically sales activities and managing personal behavior.

With respect to pages 15-16 of the Remarks, Applicant argues that it is incorrect to characterize the claims as applying the abstract idea to a generic computing environment because “[c]laim 1 clearly recites meaningful elements” and “[t]hese various claim recitations are clearly tied to a technology innovation and are not a simple recitation of a generic technology environment.” However, Examiner respectfully disagrees.
As determined by the courts, claims that recite computing elements can still be directed to the abstract idea. For example, the courts determined in Versata that the claims were ineligible because, although implementing determining a price of a product offered to a purchasing organization using computer hardware, the computer hardware was general purpose and the claims were “directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1312-1315, 1331, 1333, 115 USPQ2d 1685, 1699-1701 (Fed. Cir. 2015). 
Similar to Versata, the claims of the instant invention are directed to the abstract mental processes and certain methods of organizing human activity rather than a technology innovation or specific computer technology. As stated above on page 6, the additional elements recited are no more than general purpose hardware being used to performed the claimed abstract functions. The instant claims are directed to determining and providing an offer for purchasing a vehicle, and a platform, a database, and application programming interfaces that send, receive, and process information are general purpose computing elements. Therefore, the claims, as a whole, do not amount to more than using these generic computing elements as tools to perform the abstract ideas. 

With respect to pages 16-18 of the Remarks, Applicant argues “Similar to Bascom, the claims here are not directed to a business method of buying and selling vehicles per se” because “the claims here are directed to a technical way to satisfy existing problems for purchasing dealers and selling dealers” which includes “having purchasing rules for buying dealers located at a centralized location and a buy matrix algorithm for implementing these purchasing rules form a technology-based solution that overcomes existing problems with other vehicle trading platforms.” Applicant further states that the “claims provide a more dynamic and efficient solution that improves the performance of a computer system itself.” However, Examiner respectfully disagrees.
The MPEP and previous court cases have provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the MPEP states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The MPEP further states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. MPEP § 2106.04(d)(1).
The courts have employed this technique, for example in Finjan. In Finjan, the specification of the ‘844 patent described a “behavior-based” approach to virus scanning was an improvement over traditional “code-matching” systems because the “behavior-based” scans can analyze downloadable code and determine whether it performs dangerous or unwanted operations, which allows for more flexible and nuanced virus filtering to protect against previously unknown viruses or obfuscated code. Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018). The court determined that a specific technique that departs from earlier approaches to solve a specific computer problem is a non-abstract computer-functionality improvement, thus deeming the ‘844 patent eligible. Id. 
The courts also applied this technique in BASCOM. BASCOM argued that the ‘606 patent provides a technical solution to a computer-specific problem of providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for local servers or computers to perform such filtering and while being less susceptible to circumvention by the user. BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1241 (Fed Cir. 2016). This is supported by the ‘606 patent specification at [2:45-49, 55-65], [3:15-21], [4:35-38], and [5:60-62]. The courts thus determined that the ‘606 patent was claiming a technology-based solution (not an abstract-idea-based solution implemented with generic technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems. Id citing BASCOM.
In this case, neither the claims nor the specification describe an improvement to the functioning of a computer or other technology because, unlike Finjan and BASCOM, the claims do not recite a non-abstract computer-functionality improvement using specific steps to solve a computer-specific problem, and the specification does not describe a technical solution to a computer-specific problem. Rather, the claims and specification focus “on a process that qualifies as an ‘abstract idea” for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected in paragraphs [0027]-[0034] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as enabling a dealer to match a vehicle that is for sale to vehicles in acquisition plans of other dealers in order to accomplish trades. 
Existing problems for matching purchasing dealers and selling dealers is not a computer-specific problem; rather, they are problems that exist in the business realm. Furthermore, there is no support in Applicant’s specification for Applicant’s statement that the instant invention “provide[s] a more dynamic and efficient solution that improves the performance of a computer system itself” because the specification does not describe any link between the setup of the system and the computer system’s performance in regards to its technological function, such as, for example, by increasing computer security or reducing bandwidth. Unlike Finjan and BASCOM, neither the specification nor the claims of the instant invention identify a specific improvement to the computer capabilities themselves because the instant claims are not directed to improving “the existing technological process.” Rather, the instant claims are directed to improving the commercial and mental task of matching buying and selling dealers based on certain criteria by applying the abstract idea to a generic computing environment.
Although the claims include computer technology such as a vehicle trading platform, a buy matrix database, buyer application programming interfaces of external buyer dealer systems, and a seller application programming interface of an external seller dealer system, such additional elements are merely recited in a generic manner and peripherally incorporated in order to implement the abstract idea. The claims, as a whole, while arguably resulting in improved matching between buyers and sellers based on certain criteria (i.e., abstract idea improvement), are not providing any improvement to another technology or technical field because the claims are not solving a computer-specific problem using specific, non-abstract steps. The claims are not, for example, improving the processor and/or computer components that operate the system because there is no support in Applicant’s specification that the implementation of the additional elements improves the functioning of the computer itself nor solves a computer-specific problem. Rather, the claimed process is utilizing different data while employing generic computer components to improve how buying and selling dealers are matched to make vehicle trades, i.e. improving the commercial and mental process by applying the abstract idea to a generic computing environment. As such, the claims do not recite specific technological improvements, and the rejection is maintained in this aspect.

With respect to pages 18-21 of the Remarks and the Affidavit filed July 28, 2022, the declaration under 37 CFR 1.132 is insufficient to overcome the 35 U.S.C. 101 rejection of claims 1-21 as set forth in the last Office action because the declaration fails to set forth facts or evidentiary support demonstrating that the claimed invention is an abstract idea integrated into a practical application or that the invention is significantly more than the abstract idea as required by 35 U.S.C. 101. 
In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985). Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). Affidavits or declarations presented to show that the disclosure of an application is sufficient to one skilled in the art are not acceptable to establish facts which the specification itself should recite. In re Buchner, 929 F.2d 660, 18 USPQ2d 1331 (Fed. Cir. 1991).
In this case, the declaration by Mr. Bruce Thompson is an expert opinion and does not satisfy the burden of proof necessary to overcome the rejection. Mr. Thompson has an interest in the outcome of the case because he is listed as an inventor, and the declaration fails to provide factual evidentiary support or objective proof for the conclusions drawn in the declaration. Although Mr. Thompson asserts that one having ordinary skill in the art would understand that the invention is an improvement over existing technologies, the declaration fails to provide objective, indisputable facts to support these conclusions, such as, for example, statistical data, experiments, unbiased testimony, or other proof demonstrating the asserted technological improvements. In view of the 2019 PEG analysis, the declaration fails to prove that the claimed invention improves technology because it fails to set forth factual evidence to support that assertion beyond conclusory statements. Without this proof, the claims merely recite an abstract idea applied using generic computing elements. The specification also fails to set forth factual evidence to support the assertion that the claimed invention improves technology, and the declaration is not sufficient to establish the facts that the specification does not disclose. Therefore, the declaration under 37 CFR 1.132 is insufficient to overcome the 101 rejection, and the rejection is maintained in this aspect.

With respect to pages 22-25 of the Remarks, Applicant argues “the claims clearly recite significantly more than any alleged abstract idea” because “the claims provide an inventive concept that can be found in the ordered combination of claim elements”… “[h]ere, as in Berkheimer, the claims recite elements directed to improvements described in the specification of the present application” and “[w]hile the combination of features in Alice may have not added anything, that conclusion does not automatically extend to combinations of elements in every application.” Applicant further states, “[b]y having purchasing rules stored and applied in an automated manner, offers can be generated with little or no further interactions from buying dealers, thereby reducing latency and reducing additional computing requirements.” However, Examiner respectfully disagrees.
The 2019 PEG states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014). Additionally, the 2019 PEG states “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible.” Additional elements that are deemed well-understood, routine, and conventional activity are then evaluated as laid out in the memorandum titled “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility  Decision” (the “Berkheimer Memorandum”).
In the instant case, Examiner does not evaluate the claims to determine whether the claims recite well-understood, routine, and conventional activity because the instant claims are not determined to recite insignificant extra-solution activity. Thus, Examiner is not required to evaluate whether the additional elements recite well-understood, routine, and conventional activity as described by the Berkheimer Memorandum. However, the instant invention is similar to Alice in that each step of the claims “does no more than require a generic computer to perform generic computer functions,” and the recited hardware is “purely functional and generic.” Id citing Alice at 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Each additional element in the instant claims is recited at a high level of generality, and the combination of a vehicle trading platform, a buy matrix database, buyer application programming interfaces of external buyer dealer systems, and a seller application programming interface of an external seller dealer system does no more than apply the abstract idea of matching buying and selling dealers for vehicle trading to a generic computing environment. Furthermore, the assertion that the arrangement of the generic computing elements reduces latency and computing requirements is not supported by the specification nor factual evidence. Therefore, the claims do not amount to significantly more than the abstract idea, and the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. As discussed on page 10, in view of the amendments, the claims are allowable over the cited prior art. Therefore, the rejection is hereby withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schweiger (2016 NPL) was used to understand the current mindset of used car buyers, specifically how some buyers utilize the Internet to purchase vehicles versus other buyers who go directly to a dealer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625